OPINION — AG — ** TRAVEL — REIMBURSEMENT — EXPENDITURES ** (1) 74 O.S. 500.11 [74-500.11] PERMITS REIMBURSEMENT FOR TRANSPORTATION INVOLVING OUT OF STATE TRAVEL UP TO THE ACTUAL COST OF COACH AIRPLANE FARE. IT PERMITS REIMBURSEMENT FOR OUT OF STATE TRAVEL BY PRIVATELY OWNED VEHICLE, AS PRESCRIBED BY 74 O.S. 500.4 [74-500.4](C), UP TO THE AMOUNT OF COACH AIRPLANE FARE. IT DOES 'NOT' PERMIT A STATE OFFICIAL OR EMPLOYEE, WHEN USING HIS/HER PRIVATELY OWNED VEHICLE, TO RECEIVE MORE THAN THE AMOUNT OF REIMBURSEMENT STATUTORILY AUTHORIZED, UP TO THE COST OF COACH AIRPLANE FARE. (2) 74 O.S. 500.11 [74-500.11] PRESCRIBES NO SPECIFIC PROCEDURE TO BE FOLLOWED IN MAKING A DETERMINATION AS TO THE PROPER AMOUNT OF REIMBURSEMENT OR METHOD OF TRANSPORTATION. THAT PROCEDURE IS LEFT TO THE DISCRETION OF THE AGENCY AND/OR ITS OFFICIALS OR EMPLOYEES. HOWEVER, IT IS THE DUTY OF EVERY OFFICIAL OR EMPLOYEE TO TAKE EVERY REASONABLE EFFORT TO KEEP THE COST OF OUT OF STATE TRAVEL AT ITS LOWEST POSSIBLE LEVEL. (PER DIEM, TRAVEL, COSTS, PRIVATE VEHICLES) CITE: 74 O.S. 500.4 [74-500.4](C), 74 O.S. 500.11 [74-500.11] 74 O.S. 500.2 [74-500.2](A) (RICHARD MILDREN)